DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Species 1 shown in Figs. 4A-4B and Claims 1-8 and 11-13 in the reply filed on 09/08/2022 is acknowledged.  

Status of Claims
Claims 9-10 and 14 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-8 and 11-13 are examined on merits herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 4,037,243) in view of Kitamura et al. (US 2005/0042825). 
In re Claim 1, Hoffman teaches a non-volatile memory cell comprising a storage element, wherein the storage element comprises (Fig. 3):
a first semiconductor layer 30’/26’ (column 2 lines 59-32), wherein a first P-type doped region 30’ and a first N-type doped region 26’ are formed in the first semiconductor layer;
a gate dielectric layer 52, 37 (column 2 lines 52, 60-61, 64-65) covering the first polysilicon layer;
a first via 26 (column 2 line 60) contacting with the first N-type doped region; and
a second via 30 (column 2 line 58) contacting with the first P-type doped region 30’, wherein the first via 26, the first N-type doped region 26’, the first P-type doped region 30’ and the second via 30 are collaboratively formed as a first diode (column 2 lines 56-66),
Hoffman does not teach such structural elements of his memory as a glass substrate, a buffer layer disposed on the glass substrate, a first polysilicon layer disposed on the buffer layer (to be used as the first semiconductor layer). Hoffman does not teach that an interlayer dielectric layer covers the gate dielectric layer, does not teach a first metal layer disposed on the interlayer dielectric layer and contacting the first N-type doped region through a first via and does not teach a second metal layer disposed on the interlayer dielectric layer and contacted with the first P-type doped region through the second via.
Kitamura teaches a non-volatile memory device, comprising (Fig. 2):
a glass substrate 1 (paragraph 0071),
a buffer layer 2 (paragraph 0071) disposed on the glass substrate 1;
a first polysilicon layer 25/29 (based on paragraphs 0007, 0011, 0014, it would have been obvious for one of ordinary skill in the art before filing the application creating a semiconductor layer doped with impurities for MOSFETs – shown in a right part of Fig. 3 -  and for a diode - from polysilicon) disposed on the buffer layer 2, wherein a first P-type doped region 29 doped region and a first N-type doped region 25 (paragraph 0083) are formed in the first polysilicon layer;
an interlayer dielectric layer 33 (paragraph 0085) covering a gate dielectric 14 (paragraph 0074);
a first metal layer 35 (paragraph 0088) disposed on the interlayer dielectric layer 33 and is contacted with the first N-type doped region 25 through a first via 34 (paragraph 0081), and
a second metal layer 36 (paragraph 0088) disposed on the interlayer dielectric layer 33 and is contacted with the first P-type doped region 29 through a second via 34, wherein the first metal layer, the first N-type doped region, the first P-type doped region and the second metal layer are collaboratively formed as a first diode.
Hoffman and Kitamura teach analogous art directed to non-volatile memory, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hoffman device in view of the Kitamura device, since they are from the same field of endeavor, and Kitamura created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hoffman device by substituting the Hoffman wafer/substrate made from a non-disclosed semiconductor material with the SOI substrate of Kitamura while creating the first polysilicon layer of Hoffman on the buffer layer, if such substrate is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been also obvious for one of ordinary skill in the art before filing the application to further modify the Hoffman device by disposing the interlayer insulating layer over the diode and the gate of the device, wherein it is desirable to protect the diode and a MOSFET disposed on the substrate. 
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Hoffman device by disposing first, second, and etc. metal layers on the interlayer dielectric layer, the metal layers connected to elements of the MOSFET and the diode through appropriate corresponding vias, in order to improve a repeatability of the structure and to enable creation of reliable connections to the elements of the structure.
With the stated modifications, the Hoffman/Kitamura structure comprises all elements of the structure of Claim 1. 
Hoffman/Kitamura does not teach that the created non-volatile memory cell is one-time programmable cell and does not teach that  when a program action is performed, the first diode receives a program voltage, wherein in response to the program voltage, the first diode is reverse-biased, and the first diode is switched from a first storage state to a second storage state, and wherein when a read action is performed, the first diode receives a read voltage, wherein in response to the read voltage, the first diode is reverse-biased and the first diode generates a read current. However, the above limitations are functional limitations. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims [R-08.2012], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Accordingly, it would be inherent for the created Hoffman/Kitamura structure to have all functional properties cited by Claim 1, including such property as being a one-time programmable non-volatile memory.
In re Claim 7, Hoffman/Kitamura teaches the OTP non-volatile memory cell as claimed in Claim 1, wherein, as is clear from Claim 1, the first diode comprises a PN junction formed by contacting the first P-type doped region with the first N-type doped region.
In re Claim 11, Hoffman/Kitamura teaches the OTP non-volatile memory cell of Claim 1 as cited above.
	Hoffman further teaches (Fig. 3) that the first P-type doped region 30’ and the first N-type doped region 26’ are partially overlapped.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman/Kitamura in view of De Silva et al. (US 2018/0203355). 
In re Claim 2, Hoffman/Kitamura teaches the OTP non-volatile memory cell of Claim 1 as cited above, wherein an interlayer insulating layer covers a MOSFET and a diode and wherein the first and second metal wirings are disposed on the interlayer insulating layer, per Kitamura, as shown for Claim 1.
Kitamura further teaches a planarization layer 38 (Fig. 3, paragraph 0085), wherein a first metal layer 35, a second metal layer 36, and an interlayer dielectric layer 33 are covered by the planarization layer 38.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Hoffman/Kitamura device of Claim 1 by disposing a planarizing layer on the metal layers of Claim 1, at least when this memory part of the structure is disposed in a larger device having some layers over the metal layers.
Kitamura does not teach that the planarization layer is organic – he teaches layer 38 as an inorganic layer (paragraph 0089).
De Silva teaches (paragraph 0050) covering an interlayer dielectric layer with an organic planarizing layer.
Kitamura and De Silva teach analogous art directed to covering the interlayer dielectric layer with a planarizing layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hoffman/Kitamura device in view of the De Silva structure (a combination of the interlayer dielectric and planarization layers), since they are from the same field of endeavor, and De Silva created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the Hoffman/Kitamura device by substituting the inorganic planarization layer of Kitamura with the organic planarization layer, if this is the manufacturer preference: MPEP 2144.07 Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)..See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman/Kitamura in view of Noda et al. (US 2011/0254122) and Sato et al. (US 2007/0221919).
In re Claim 8, Hoffman/Kitamura teaches the OTP non-volatile memory cell of Claim 1 as cited above, wherein Hoffman teaches a junction diode with an overlapped PN doped region and Kitamura teaches a junction diode with an adjacent PN doped region.
Hoffman/Kitamura does not teach the storage device further comprising a second diode and a third diode, wherein the second diode is a diode with an overlapped PN doped region, and the third diode is a PN diode, wherein the first, second, and third diodes are connected in parallel.
Sato teaches (paragraph 0036) that use of parallel connection of two or more diodes in a single connection part is beneficial for a device operation, and Noda teaches (paragraph 0093) that for a memory device, may diodes can be used interchangeably, including a PN junction diode and a PIN diode.
Hoffman/Kitamura and Noda teach analogous arts directed to a memory cell comprising a diode, and Hoffman/Kitamura, Noda and Sato teach analogous art directed to diodes used between two points, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hoffman/Kitamura device in view of Sato and Noda devices, wince they are from the same field of endeavor, and Sato and Noda created successfully operated structures.  
It would have been obvious for one of ordinary skill in the art before filing the application to modify the OTP memory cell of Claim 7 by substituting its one diode with three diodes connected in parallel, in order to prevent a cell from the overheating (Sato, paragraph 0036), and creating a second diode with an overlapped PN doped region, and the third diode as a PIN diode, if these are the manufacturer preferences: See MPEP 2141 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (G): Some Teaching, Suggestion, or Motivation in the Prior Art that Would have Led One of Ordinary Skill to Modify the Prior Art Reference or to Combine Prior Art Reference Teachings to Arrive at the Claimed Invention.  
In re Claim 12, Hoffman/Kitamura teaches the OTP memory cell of Claim11 as cited above. 
Hoffman/Kitamura does not teach the memory cell further comprising a second diode being a PIN diode, the first and second diode connecting in parallel.
Sato teaches (paragraph 0036) that use of parallel connection of two or more diodes in a single connection part is beneficial for a device operation, and Noda teaches (paragraph 0093) that for a memory device, may diodes can be used interchangeably, including a PN junction diode and a PIN diode.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the OTP memory cell of Claim 11 by substituting its one diode with two diodes connected in parallel, in order to prevent a cell from the overheating (Sato, paragraph 0036), and creating a second diode as a PIN diode, if these are the manufacturer preferences: See MPEP 2141 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (G): Some Teaching, Suggestion, or Motivation in the Prior Art that Would have Led One of Ordinary Skill to Modify the Prior Art Reference or to Combine Prior Art Reference Teachings to Arrive at the Claimed Invention.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman/Kitamura in view of Noda.
In re Claim 13, Hoffman/Kitamura teaches the OPT non-volatile memory cell of Claim 1 as cited above.
Hoffman/Kitamura does not teach an undoped region located between the first P-type doped region and the first N-type doped region, such that the first diode is a PIN diode – they both teach a PN junction diode.
Noda teaches (paragraph 0093) that in a memory cell using diodes, PN junction diodes and PIN diodes are interchangeable. Obvious for one of ordinary skill in the art before filing the application to modify the Hoffman/Kitamura device of Claim 1 by substituting its PN junction diode with a PIN diode, if this is the manufacturer preference. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Allowable Subject Matter
Claims 3 and 5 contain allowable subject matter and would be allowed if amended to incorporate all limitations of the base claim and all (if any) intervening claims. Claims 4 depends on Claim 3; Claim 6 depends on Claim 5. Accordingly, Claims 3-6 are objected by the current Office Action.
Reason for Indicating Allowable Subject Matter
Re Claim 3: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 3 as: “the first metal layer contacted with the second P-type doped region”, wherein the first metal layer was cited by Claim 1 as also contacting a diode region. 
Re Claim 5: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 5 as: “the second metal layer contacted with the second N-type doped region”, wherein the second metal layer was cited by Claim 1 as also contacting a diode region.
Although Odake et al. (US 5,627,779) teaches a non-volatile memory structure comprising a MOSFET which source or drain region is electrically connected with P-type or N-type region of a PN junction diode, Odake, or Odake with Kitamura, cannot be reasonably modified to have the above-cited limitations of Claim 3 or 5 related to metal connections, since Odake teaches a PN junction diode disposed within an N-type or P-type source/drain regions of the MOSFET.
The prior arts of record, in addition to the prior arts cited above, include: Harrison et al. (US 2006/0007727), Zhou et al. (US 2017/0125402), and Ariyoshi et al. (US 2002/0117724) – the last is reference teaches that a diode can be used as an anti-fuse, which is important for a OTP memory.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/23/22